CORRECTED ORDERTo the Appellate Division, Superior Court:A petition for certification of the judgment in A-44.19-15 having been submitted to this Court, and the Court having considered the same;It is ORDERED that the petition for certification is granted, limited to the issues of the verdict sheet's omission of the charge of second-degree kidnapping and the trial court's imposition of consecutive sentences; and it is furtherORDERED that the appellant may electronically serve and file a supplemental brief on or before October 1, 2018, and respondent may electronically serve and file a supplemental brief forty-five (45) days after the filing of appellant's supplemental submission, or, if appellant declines to file such a submission, on or before November 15, 2018.